 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 1 of 18 PageID# 598



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      vs.                           )                Case No. 1:18-cr-89 (TSE)
                                    )
JERRY CHUN SHING LEE,               )
                                    )
      Defendant.                    )
____________________________________)


                           JERRY CHUNG SHING LEE’S
                        MEMORANDUM IN AID OF SENTENCING

   I.      INTRODUCTION

        On November 22, 2019, Jerry Chung Shing Lee, a 55 year-old former intelligence officer

with no prior criminal record, will appear before this Court to be sentenced, on his plea of guilty,

to Count One of a three count Indictment. (Dkt. 27 ). Count One charged Mr. Lee with violating

18 U.S.C. §§ 794(a) & (c) which proscribes entering into a Conspiracy to Gather or Deliver

National Defense Information to Aid a Foreign Government. The maximum penalty for this

offense is life imprisonment, a fine of $250,000, $100 special assessment fee and five years of

supervised release. The remaining two counts charging Mr. Lee with Unlawful Retention of

National Defense Information in violation of 18 U.S.C. § 793(e) were dismissed. The Indictment

does not allege that Mr. Lee attempted to transmit or actually transmitted national defense

information to a foreign government, namely the People’s Republic of China.

        The issue for the Court to decide is what sentence is “sufficient, but not greater than

necessary” to satisfy the purposes of federal sentencing as set forth in 18 U.S.C. § 3553 (a). It is
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 2 of 18 PageID# 599



respectfully submitted that a sentence of 120 months of active incarceration is the appropriate

sentence in this case.

          As described below and in the Presentence Report, Mr. Lee has no prior criminal record,

but has a record of serving this country and the CIA honorably for twenty years. Although he

initially lied to investigators for the CIA and FBI, Mr. Lee accepted responsibility for his conduct

by entering a timely plea of guilty. In doing so, he admitted that he conspired to deliver national

defense information (“NDI”) to the Chinese Security Services (“MSS”) that was classified at the

Secret Level.1 (Dkt. 168, p. 1). He did not admit and the government did not prove as argued in

its Position with Respect to Sentencing, that “in exchange for conspiring with intelligence officers

of the People’s Republic of China and providing them with sensitive national defense information,

the defendant received over $840,000.” (See G’s POS, Dkt. 184, p. 1).

          For the reasons stated below, the Court should sentence Mr. Lee to a term of 120 months

imprisonment.

    II.      APPLICABLE LAW AND GUIDELINE CALCULATIONS

          The Probation Office has calculated Mr. Lee’s Total Offense Level at 39 with a criminal

history Category of 1. The guideline calculation includes a two-level enhancement for abuse of

position of trust pursuant to U.S.S.G. § 3B1.3, and a two-level enhancement for obstruction of

justice pursuant to U.S.S.G. § 3C1.1. As such, the advisory guideline range calls for a sentence

of 262 to 327 months.

          An adjustment under § 3B1.3 is warranted “if the district court determines that [the



1 References in the Presentence Report to at least one instance of information in the 2002 Day Planner classified at
the Top-Secret level is not supported by the Statement of Facts or Mr. Lee’s guilty plea. (See PSR ¶¶ 44-45, Dkt. 179,
p. 11). This Court should disregard that statement in fashioning an appropriate sentence.
                                                          2
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 3 of 18 PageID# 600



defendant] abused a position of trust and that abuse significantly contributed to the commission or

concealment of the crime.” United States v. Ebersole, 411 F.3d 517, 536 (4th Cir. 2005) (internal

quotation marks and citations omitted). The defense is mindful that in the Mallory case, the Court

found the two-level enhancement appropriate but urges the Court not to find the enhancement

applicable here. Alternatively, the Court should revisit the issue of the abuse of trust enhancement

when it determines Mr. Lee’s sentence pursuant to § 3553(a).

           Regardless, Mr. Lee objects to the abuse of trust enhancement because he was no longer a

CIA employee at the time of the offense and no longer occupied a position of public trust within

the intelligence community. He also objects because the offense characteristics of § 794(a) and

(c) already incorporate the element of abuse of trust. Mr. Lee would not have been able to commit

the offense of conspiracy to transmit national defense information if he had not formerly held a

security clearance as an employee of CIA and then was entrusted with that information as part of

his job.

           The Fourth Circuit has identified several factors that a district court should consider in

determining whether a defendant held a position of trust, among them an examination of “the acts

committed to determine whether this defendant is ‘more culpable’ than others who hold similar

positions and who may commit crimes.”            United States v. Glymph, 96 F.3d 722, 727 (4th

Cir.1996) (citation omitted). Notably, Mr. Lee’s access to classified information terminated when

he resigned from the CIA in 2007, a full three years before he was pitched by the MSS. And, as

argued above, the offense cannot be committed without access to national defense information

which access would thus be common to all defendants who commit the same crime.

           It is also important “to inquire into the level of harm occasioned by the breach of trust.”


                                                    3
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 4 of 18 PageID# 601



United States v. Pitts, 176 F.3d 239, 246 (4th Cir.1999). The government repeatedly informed

the defense that no damage assessment existed or would be performed related to this case, which

precludes the Court from properly making or resolving this inquiry and the Government has

posited no direct evidence that Mr. Lee actually caused any harm to the United States.

       This Court could thus reasonably find that Mr. Lee is not “more culpable” than any other

defendant who held a similar position and who may commit a similar crime. The Court could

also find that the degree of harm was speculative and thus not extraordinary. Without the two-

level enhancement, Mr. Lee’s total offense level is 37 with a corresponding advisory guideline

range of 210 to 262 months. Regardless, either guideline range would result in a sentence that is

far greater than necessary to satisfy the purposes of federal sentencing laws.

        Mr. Lee also submits that a guidelines sentence for Count 1 is substantively unreasonable

because it overstates the nature and seriousness of his offense conduct and creates an unwarranted

sentencing disparity between Mr. Lee and other similarly-situated defendants. In Gall v. United

States, 552 U.S. 38 (2007), the Supreme Court rejected the government’s argument that sentences

outside of the advisory guidelines range should be subjected to exacting scrutiny on appeal,

because, in part, the guidelines are only one of the factors the court should consider when imposing

a sentence. As the Court explained, the calculation of the guidelines sentencing range is just the

“starting point and the initial benchmark” from which sentencing courts should begin to make their

sentencing determinations.    Id. at 49.    That is because courts must consider the advisory

guidelines as just one of seven co-equal statutory sentencing factors enumerated in 18 U.S.C. §

3553 (a)(1)-(7). United States v. Booker, 543 U.S. 220, 259-60 (2005).      Of those seven factors,

the most important for purposes of this case are the nature and circumstances of the offense and


                                                 4
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 5 of 18 PageID# 602



the characteristics of the defendant, the kinds of sentences available, and the need to avoid

unwarranted sentencing disparities.

          Upon consideration of those factors, this Court should find that this case falls outside of

the “heartland” contemplated by the guidelines, because either “the guidelines sentence itself fails

properly to reflect the § 3553(a) considerations,” or “the case warrants a different sentence

regardless.” Rita v. United States, 551 U.S. 338, 351 (2007). While the Court must begin its

analysis with a calculation of the advisory guidelines sentencing range, the sentencing court is then

free, in light of the other statutory sentencing factors, to impose an entirely different sentence.

This is because the Court, consistent with Rita, is free to disagree, based on the entirety of the §

3553 sentencing factors, with the U.S.S.G.’s “rough approximation” of the appropriate sentence

in a given case. In the end, the primary purpose is to determine under § 3553 (a) what sentence

is sufficient in any particular case. While the guidelines provide “categorical” guidance, this

Court must consider Mr. Lee as an individual and not assume that the guidelines range yields a

presumptively appropriate sentence.

   III.      18 U.S.C. § 3553(a) SUPPORTS A TEN YEAR SENTENCE

          In addition to the Guidelines, 18 U.S.C. § 3553(a), requires the Court to consider the nature

and circumstances of the offense, the history and characteristics of the defendant, and the need for

the sentence to reflect the seriousness of the offense, promote respect for the law and provide just

punishment.      The sentence should also reflect the need for adequate deterrence to criminal

conduct and protection of the public from further crimes by the defendant. 18 U.S.C. §§ 3553

(a)(2)(A), (B), (C) and (D). Lastly, the Court should not impose a sentence that results in

unwarranted disparities among similarly situated defendants.


                                                   5
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 6 of 18 PageID# 603



     Mr. Lee’s personal background, his lack of criminal history and his years of exceptional

service to the CIA, all favor a lenient sentence. The Probation Officer correctly concluded that

although the defendant received an enhancement for obstruction of justice, this was the

“extraordinary case” where the defendant should also receive acceptance of responsibility. PSR

¶ 56, Dkt. 179, p. 14. There is no doubt that Mr. Lee recognizes the seriousness of the crime to

which he has pled guilty and has accepted responsibility for his actions. There is also no doubt

that his public conviction and a 120-month sentence will adequately deter Mr. Lee from

committing future crimes and meet the need for deterrence in general.

       A.      Mr. Lee’s Personal History and Characteristics

       Mr. Lee was born in Hong Kong in 1964. He emigrated to Hawaii with his family in 1979.

After graduating high school, Mr. Lee served in the U.S. Army from 1982 until 1986 and in the

Army Reserves from 1986 to 1988, receiving honorable discharges as an E4 and E5. In 1986,

Mr. Lee returned to Hawaii to attend college. He graduated from college in 1993 and moved to

Virginia to begin work at the CIA as a case officer in 1994 where he was employed until he retired

in 2007. Mr. Lee received Exceptional Performance Awards for his work at the CIA in 2000,

2003, and, 2004, and two in 2005. He became a naturalized United States citizen on September

26, 1984. His parents and siblings are all naturalized U.S. citizens and hold dual citizenship in

Hong Kong and the United States.

       Mr. Lee is married to Carol Lee. Together, they have two daughters. Mr. Lee’s wife and

daughters are also naturalized U.S. citizens and hold dual citizenship in Hong Kong and the United

States. His oldest daughter graduated from college in the United States in 2018 while Mr. Lee

was awaiting trial. She currently resides with Mr. Lee’s wife in Hong Kong and is employed at


                                                6
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 7 of 18 PageID# 604



Hyatt. His youngest daughter is a sophomore at Virginia Polytechnic Institute. As reported by

the Probation Officer, Mr. Lee shares a very close relationship with his family and has just learned

that his mother is in the early stages of degenerative brain disease. (Letter from Stella Chan, Nov.

5, 2019)

       The letters that the Court has received from his family show how loved and respected Mr.

Lee is by his family. His parents write that Jerry is a loving and supportive son. (Letter from

Yuet Yuen Lee and Bing Shu Lee, July 20, 2019) His wife writes of her love for her husband and

all the sacrifices the family made while Mr. Lee traveled the world with young children while on

assignment for the CIA and how Mr. Lee’s primary concern in life was for his parents, his wife

and his children. She says that Mr. Lee’s actions have changed her life forever. (Letter from

Caroline Lee, May 12, 2019) His daughters miss him terribly and want the Court to know that

they love their father unconditionally and hope for his eventual release and for the reunification of

their family. (Letter from Elizabeth Lee, June 15, 2019 and Christina Lee, April 28, 2019)

Counsel is well aware of how closely the Court reviews letters from family and other acquaintances

of anyone who is being sentenced and will not summarize all of them. The main point is that Mr.

Lee is a man who is loved and respected by his family and friends who remain loyal to him even

in the face of Mr. Lee’s plea to such a serious charge.

       B.      The Nature and Circumstances of the Offense

       As recounted in the Statement of Facts, Mr. Lee was hired by the CIA in 1994. He worked

as a case officer at various overseas locations, including in China. He maintained his official

cover after retiring in 2007 until reports of his CIA employment were made public by the

government following his arrest in January 2018.


                                                 7
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 8 of 18 PageID# 605



        In July 2007, Mr. Lee began working for JTI, an international tobacco company in Hong

Kong. He was terminated from JTI in 2009 but continued to receive salary payments until May

2010. In 2009, Mr. Lee began discussing forming a new business with a business associate who

he knew to be a former Hong Kong police officer with ties to the China’s State Tobacco Monopoly

Administration (“STMA”) and Ministry of State Security (“MSS”) in China. The business was

intended to serve as an intermediary between foreign tobacco companies and the STMA. (SOF

¶¶ 6-7, Dkt. 169, p. 2). Mr. Lee and his business associate registered the company, FTM

International (“FTM”), in June 2010. (SOF ¶ 14, Dkt. 169, p. 5). When forming the company,

Mr. Lee and his business associate agreed that the business associate would perform all of the

company’s work in China.

          On April 26, 2010, Mr. Lee and his business associate traveled to Shenzhen, China to

attend a private dinner arranged by the business associate. The dinner was attended by two MSS

intelligence officers (“IOs”). After the business associate excused himself from the table, the

intelligence officers offered to compensate Mr. Lee in exchange for national defense information

from his time as a CIA case officer. The IOs offered to pay Mr. Lee $100,000 and take care of

him for life. On May 11, 2010, Mr. Lee reported the pitch to a former CIA colleague but failed

to reveal the IOs’ request for information or offers of payment. (SOF ¶¶ 9-10, Dkt. 169, p. 3).

        From approximately April 26, 2010 until January 15, 2018, 2 Mr. Lee conspired with

representatives of the Government of the People’s Republic of China to deliver information

relating to the national defense of the United States classified at the Secret. In May 2010, Mr.



2 The 2018 date is the date of Mr. Lee’s arrest which the Government maintains was the date the conspiracy would
have ended as a matter of law. As the Court can see from the Statement of Facts, there is no evidence of contact with
the MSS after February of 2013.

                                                         8
 Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 9 of 18 PageID# 606



Lee began to receive a series of taskings from the IOs that asked him to reveal sensitive information

about the CIA, including national defense information. The taskings continued into at least 2011.

(SOF ¶ 11, Dkt. 169, p. 3).

        In May of 2010, Mr. Lee deposited approximately $17,000 in cash into his bank account.

This deposit was the first of approximately $840,000 (USD equivalent) in cash deposits the

defendant made or caused to be made into his personal HSBC from this date through December

2013. (SOF ¶ 12, Dkt. 169, p. 4).3

        On May 26, 2010, Mr. Lee created a document on his laptop that described, inter alia,

“certain locations to which the CIA would assign officers with certain identified experience, as

well as the particular location and timeframe of a[n unspecified], sensitive CIA operation.” After

creating the document, Mr. Lee transferred it from his laptop to a thumb drive.                       The FBI

forensically imaged the thumb drive and later located the document in the unallocated space of the

thumb drive, meaning it had been deleted. (SOF ¶ 13, Dkt. 169, p. 4-5).

        When confronted with the document in May 2013 by Special Agents of the FBI, Mr. Lee

first falsely denied possessing or deleting the document. He later admitted that he had created the

document in response to two taskings for the IOs and transferred it to a thumb drive. He also told

the agents that “he thought about giving it to the IOs but never did.” It was later determined that

at least some of the information in the document was national defense information that was

classified at the Secret level. (SOF ¶ 13, Dkt. 169, p. 5). In the summer of 2010, Mr Lee also

drew a sketch of the floor plan of a CIA facility overseas that was no longer in use. Mr. Lee

admitted that he created the drawing during an FBI interview on May 31, 2013. During that


3 The government has not been successful in linking the deposits to the IOs or to the provision by Mr. Lee of any
information to the Chinese.
                                                       9
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 10 of 18 PageID# 607



interview, he also stated that “he tore it up, threw it away, and never gave it to the IOs.” (SOF ¶

15, Dkt. 169, p. 6).

       In early 2012, Mr. Lee submitted an application to the CIA for rehire at the urging of his

former CIA colleague as part of a ruse to lure him to the United States for questioning. In March

and June 2012, Mr. Lee traveled to the United States for interviews in conjunction with his

purported application for reemployment with the CIA. Mr. Lee made numerous false statements

to conceal the conspiracy during these interviews, but made no attempt to elicit classified

information from any of his former colleagues or interviewers with whom he met over the course

of the interviews. Mr. Lee had additional interviews with the CIA in December 2012 during

which he provided a partially false narrative account of his encounter with the OIs. He also

admitted receiving taskings from the IOs, but omitted other inculpatory facts.

       In April 2010, a Yahoo! email account was created from an IP address in Guangzhou,

China. The account’s user name related to one of Mr. Lee’s close family members. (SOF ¶19,

Dkt. 169, p. 7). On February 9, 2013 an email was posted in the email account. The subject of

the email was “How’s christina?” The message read:

       “Long time no see, How’s christina’s grade book ?

       We have not seen her recent grade book for a few months, maybe [sic] little girls
       always like changing her mind.”

(SOF ¶19, Dkt. 169, p. 7). The account had been accessed from China. The government is not

alleging that Mr. Lee accessed this account. (SOF ¶19, Dkt. 169, p. 7).

       In July or August 2013, Mr. Lee moved with his family from Hong Kong to Northern

Virginia. The FBI searched his hotel room on August 13, 2012 pursuant to a court-ordered search

warrant. The thumb drive, a 2002 Day Planner and an address book were found among his

                                                10
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 11 of 18 PageID# 608



personal belongings. The two books contained handwritten notes made by Mr. Lee between 2002

and 2005, including personal information such as banking and password information.             The

preponderance of the notes related to his work as a CIA case officer prior to 2004 in countries

other than China that was consistent with his CIA cover. The notes also included cryptic

references to intelligence provided by CIA assets, true names of assets, cryptic references to

operational meeting locations and phone numbers, and information about covert facilities that CIA

analysts were only able to decipher after months of mining the contents of classified cables dating

back to 2002. Mr. Lee knew that many of these entries were classified up to the Secret level and

contained national defense information of the United States. (PSR ¶ 18, Dkt. 169, p. 7).

       Mr. Lee denied ever showing or transmitting the information in the two books to the IOs .

He also denied giving them the sketch of the old CIA floor plan or the deleted document on the

thumb drive. The government would nevertheless have this Court infer from the large cash

deposits and the length of the conspiracy that “it is all but certain” that Mr. Lee provided the PRC

with “most if not all of the classified information in his physical possession” – meaning the thumb

drive and two notebooks. (Gov’t. POS, Dkt. 184, p. 11). Mr. Lee made no such admissions and

the government has offered only conjecture as a basis for these claims. This Court should decline

the government’s invitation to speculate when determining an appropriate sentence in Mr. Lee’s

case. Had the Government ever possessed proof that Mr. Lee gave any classified information to

the Chinese, it certainly would have charged him with actual transmission of national defense

information.




                                                11
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 12 of 18 PageID# 609



        C.      The Need to Avoid Unwarranted Disparities in Sentencing

        Mr. Lee’s sentence should also be fashioned to avoid unwarranted sentencing disparities

among defendants with similar records who have been found guilty of similar conduct. 18 U.S.C.

§ 3553(a)(6). The two most similar and recent espionage cases are United States v. Kevin P.

Mallory, No 1:17-cr-00254 (E.D.Va.) (Ellis J.) and United States v. Ron Rockwell Hansen, 1:18-

cr-00057 (D. Utah.). Both cases involve conspiracies or attempts to deliver or transmit national

defense information to the intelligence services of the PRC at the Secret or Top Secret level.

        In July 2017, a grand jury indicted Kevin Mallory with conspiracy to deliver, delivering

and attempting to deliver national defense information to MSS, classified at the Top Secret level

and with one count of making a false statement. Between 1981 and 2012 Mallory worked for

various U.S. government agencies and cleared defense contractors, and spent several periods of

time on active duty in the U.S. Army. During much of that time, Mallory held a Top Secret

security clearance. Mallory is fluent in Mandarin Chinese. (United States v. Mallory, No. 1:17-

cr-00154, Dkt. 34, p. 2).

        Mallory was originally convicted after an eight-day trial on all counts.           This Court

subsequently granted, in part, Mallory’s Rule 29 motion and ordered an acquittal on Counts 2 and

3 charging transmission of NDI and attempted transmission of NDI for lack of venue. (United

States v. Mallory, No. 1:17-cr-00154, Dkt. 201).           At sentencing, the government argued

successfully that the conduct underlying the dismissed counts was something the Court can and

should consider in determining Mallory’s sentence. (United States v. Mallory, No. 1:17-cr-

00154, Dkt. 201, p. 2, n.1). A recitation of the evidence in the trial record is set out in this Court’s

Memorandum Opinion on Mallory’s Motion for Judgment of Acquittal.                   (United States v.


                                                  12
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 13 of 18 PageID# 610



Mallory, No. 1:17-cr-00154, Dkt. 202).         The classified information in Mallory’s case was

classified at the Secret and Top Secret level and included information about a human asset

operation that the government claimed “jeopardized the safety of actual human assets” – something

that never occurred in Mr. Lee’s case. (United States v. Mallory, No. 1:17-cr-00154, Dkt. 211, p.

15).

       In its Position with Respect to Sentencing, the government argued that Mallory put this

country and human lives, including the lives of actual assets, at risk in ways that Mr. Lee had not.

Mallory then lied about his actions and took steps to conceal them. (United States v. Mallory, No.

1:17-cr-00154, Dkt. 211, p. 9). Specifically, the government argued that Mallory presented

himself on social media in a way that would make it clear to foreign intelligence services that he

had been a member of the U.S. intelligence community, making it no surprise that Chinese IOs

targeted him for potential recruitment. (United States v. Mallory, No. 1:17-cr-00154, Dkt. 211,

p. 10). Mr. Lee , on the other hand, maintained his official cover after retiring in 2007 until reports

of his CIA employment were made public by the government following his arrest in January 2018.

       The government next claimed that Mallory took aggressive steps to advance his

relationship with the Chinese IOs by traveling to the PRC on two separate occasions to make

contact with the individuals he believed to be officers of a hostile intelligence service.    Mallory

reportedly accepted $25,000 in cash in addition to airfare, accommodations and incidentals from

the Chinese IOs before the transmission of the NDI. (United States v. Mallory, No. 1:17-cr-

00154, Dkt. 211, p. 11). Mallory also took possession of a Samsung phone that was customized

for his use that was intended to make his communications with the OIs unrecoverable. (United

States v. Mallory, No. 1:17-cr-00154, Dkt. 211, p. 13). The government presented evidence at


                                                  13
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 14 of 18 PageID# 611



trial that log files on the Samsung device showed send sequences for multiple classified

documents, and that Mallory’s own words confirmed that he had intended to provide information

about U.S. government targeting information that he said would be incredibly damaging to the

U.S. government. (United States v. Mallory, No. 1:17-cr-00154, Dkt. 211, p. 14).

       In the government’s words, Mallory attempted to send information that jeopardized the

safety of actual human assets four separate times and attempted to send a second document

captioned “Foreign County A Intelligence Service Capabilities” that contained cryptonyms that

related to human assets.      (United States v. Mallory, No. 1:17-cr-00154, Dkt. 211, p. 15).

According to the CIA Information Review Officer for the CIA’s Litigation Information Review

Office, the information contained in the documents revealed sensitive intelligence collected by the

CIA, the CIA’s analysis of the intelligence it collected, and in some instances, the actual sources

of the intelligence. Most troubling, Mallory “sent information about DIA human assets after he

learned that those assets would be traveling to the PRC.” (United States v. Mallory, No. 1:17-cr-

00154, Dkt. 211, p. 16). On its face, Mr. Lee’s offense conduct is markedly different from that

of Mr. Mallory and, as such, he deserves a substantially more lenient sentence. There is no

evidence that Mr. Lee put the life of any asset at risk.

       A more appropriate comparison is the recent case of United States v. Ron Rockwell Hansen

in the United States District Court for the District of Utah. Ron Hansen retired from the Army

with a background in signals intelligence and human intelligence. He spoke Mandarin-Chinese

and Russian. From approximately 2000 to 2006, Hansen worked as an intelligence case officer

for the DIA while serving on active duty in the Army. He retired from the Army in early 2006

after more than 20 years of service. Upon his retirement, the DIA hired Hansen as a civilian


                                                 14
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 15 of 18 PageID# 612



intelligence case officer. Hansen possessed a Top Secret security clearance while on active duty

with the Army and while employed as a DIA civilian. (United States v. Hansen, No. 1:18-cr-

00057, Dkt. 5, p. 5).

       On June 20, 2018, Hansen was charged in a 15 count indictment with Attempting To Gather

or Deliver National Defense Information to the MSS in violation of 18 U.S.C. §794(a). He was

also charged with Acting as an Agent of a Foreign Government, Bulk Cash Smuggling, Structuring

and Smuggling Goods from the United States. (United States v. Hasen, No. 1:18-cr-00057, Dkt.

5).

       According to the Indictment, in early 2012, Hansen attempted to regain access to national

defense information by seeking positions of employment or confidence within the U.S. intelligence

community. He told the FBI that by at least early 2014, he began meeting with two MSS officers

who offered him $300,000 per year in exchange for providing “consulting services.” (United

States v. Hansen, No. 1:18-cr-00057, Dkt. 5, p. 10).

       Mr. Hansen entered a guilty plea to Attempting to Gather or Deliver Defense Information

at the Secret level. He received a sentence of 120 months imprisonment on September 24, 2019

after the government filed a motion for downward departure based on his substantial assistance.

(United States v. Hansen, No. 1:18-cr-00057, Dkt. 77, p. 2). In connection with his guilty plea,

Mr. Hansen admitted to the following statement of facts:

       In early 2014, agents of a Chinese intelligence service targeted me for recruitment,
       and I began meeting with them regularly in China. During those meetings, the
       agents described to me the type of information that would interest Chinese
       intelligence. During the course of my relationship with Chinese intelligence, I
       received hundreds of thousands of dollars in compensation for information I
       provided them, including information I gathered at various industry conferences.
       Between May 24, 2016 and June 2, 2018, in the District of Utah and elsewhere, I
       solicited from an intelligence case officer working for the Defense Intelligence

                                               15
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 16 of 18 PageID# 613



       Agency (DIA) national defense information that I knew the Chinese Intelligence
       services would find valuable, and I agreed to act as a conduit to sell that
       information to the Chinese. I advised the DIA case officer how to record and
       transmit classified information without detection, and I explained how to hide and
       launder any funds received as payment for classified information. I now
       understand that the DIA case officer reported my conduct to the DIA and
       subsequently acted as a confidential human source for the Federal Bureau of
       Investigation (FBI).

       On June 2, 2018, I met with the DIA case officer and I received from that
       individual documents containing national defense information that I previously
       solicited. The documents I received were classified at the SECRET//NOFORN
       level and contained classification markings. The information related to the
       national defense of the United States in that it related to United States military
       readiness in a particular region and was closely held by the United States
       government. I did not possess a security clearance nor did I possess a need to
       know the information contained in those materials. I reviewed the documents,
       queried the case officer about their contents, and took written notes about the
       materials relating to the national defense information. The notes I took contain
       information that has been determined to be classified at the SECRET//NOFORN
       level and constitutes national defense information. I advised the DIA case officer
       that I would remember most of the details about the documents I received that day
       and that I would conceal some notes about the material in the text of an electronic
       document that I would prepare at the airport before leaving for China. Thereafter,
       agents with the Federal Bureau of Investigation arrested me while I attempted to
       board a flight to China. At the time of my arrest, I possessed the handwritten
       notes containing and relating to the classified information I received from the DIA
       case officer.

       I intended to provide the information I received to the agents of the Chinese
       Intelligence Serve with whom I had been meeting, and I knew that the information
       was to be used to the injury of the United States and t the advantage of a foreign
       nation. I agree that my conduct violated 18 U.S.C. § 794(a).

(United States v. Hansen, No. 1:18-cr-00057, Dkt. 66, pp. 3-4).

       While Hansen’s sentence reflects the benefit he received from the government’s downward

departure motion, his conduct was aggravated in ways that Mr. Lee’s was not. Mr. Hansen

attempted to gain access to classified information by seeking employment in the intelligence

community before he began meeting regularly with agents of the Chinese intelligence services.


                                               16
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 17 of 18 PageID# 614



He admitted receiving hundreds of thousands of dollars in compensation for information he

provided the MSS, and admitted that he solicited and received documents classified at the Secret

level from a DIA case officer containing national defense information related to U.S. Military

readiness in a particular region that he intended to provide to the MSS. At the time of his arrest,

Mr. Hansen also possessed handwritten notes containing the classified information. None of

these factors are present in Mr. Lee’s case.

         D.     The Need to Reflect the Seriousness of the Offense, Promote Respect for the
                Law, Provide Just Punishment, and Accomplish Specific and General
                Deterrence

         A sentence of 120 months would satisfy this prong of the statute as a severe sentence which

would provide both specific and general deterrence.

   IV.        CONCLUSION

         Mr. Lee has certainly plead guilty to a very serious charge for which he must be sentenced

fairly and appropriately.   That guilty plea was entered soon after this Court ruled against Mr. Lee

on a substantial motion that was classified and with which this Court is surely familiar. After

exercising those rights, Mr. Lee’s guilty plea was entered, and he accepted full responsibility for

the conspiracy crime that he committed.         The Government’s request for essentially a life

sentence is excessive and supported only by reference to older cases involving actual espionage.

In the end, all of the purposes of federal sentencing law will be served by a sentence of 120 months

of active incarceration.

Dated: November 18, 2019                       JERRY CHUN SHING LEE
                                               By Counsel




                                                 17
Case 1:18-cr-00089-TSE Document 185 Filed 11/18/19 Page 18 of 18 PageID# 615




                                            _____________/s/_____________________
                                            Edward B. MacMahon, Jr. (VSB # 25432)
                                            Edward B, MacMahon, Jr., PLC
                                            107 East Washington Street
                                            P. O. Box 25
                                            Middleburg, Virginia 20118
                                            (540) 687-3902
                                            (540) 687-6366 (facsimile)
                                            ebmjr@macmahon-law.com
                                            Counsel for Jerry Chun Shing Lee


                                            _____/s/_______________________
                                            Nina J. Ginsberg (VSB 19472)
                                            DiMuroGinsberg PC
                                            1101 King Street, Suite 610
                                            Alexandria, Virginia 22314
                                            (703) 684-4333
                                            (703) 548-3181 (facsimile)
                                            nginsberg@dimuro.com
                                            Counsel for Jerry Chun Shing Lee




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to
all counsel of record

                                            _________/s/_________________________
                                            Edward B. MacMahon, Jr. (VSB # 25432)
                                            Edward B. MacMahon, Jr., PLC
                                            107 East Washington Street
                                            P. O. Box 25
                                            Middleburg, Virginia 20118
                                            (540) 687-3902
                                            (540) 687-6366 (facsimile)
                                            ebmjr@macmahon-law.com
                                            Counsel for Jerry Chun Shing Lee



                                               18
